—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 12, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment as a photographer under disqualifying circumstances. The record establishes that claimant became upset when the employer questioned her regarding the billing hours of a friend and coworker with whom she had been working. It is well settled that criticism from an employer does not constitute good cause for leaving one’s employment, even if the claimant considers the criticism unfair or harsh (see Matter of Pickard [Commissioner of Labor], 296 AD2d 696, lv denied 98 NY2d 615; Matter of Dabady [Commissioner of Labor], 294 AD2d 636). Although claimant maintained that she did not quit but, rather, was fired when she requested a raise, this presented a credibility issue for the Board to resolve (see Matter of Toth [Sweeney], 244 AD2d 752).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.